      Case 1:19-cv-00392-HSO-JCG Document 12 Filed 10/16/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

TOP OF THE HILL, LLC                                                                PLAINTIFF

VERSUS                                                       CAUSE NO.:1:19-cv-392-HSO-JCG

PEARL RIVER COUNTY, MISSISSIPPI                                                    DEFENDANT


               UNOPPOSED MOTION FOR EXTENSION OF DEADLINES


       COMES NOW the Plaintiff, Top of the Hill, LLC (“TOTH”), by and through its attorneys

of record, and files this, its Unopposed Motion for Extension of Deadlines and in support thereof

would show unto the Court as follows:

1.     On September 13, 2019, the Court entered its Case Management Order [Doc. 11] setting

       forth the following deadlines for the parties to designate experts:

              Plaintiff:      November 13, 2019

              Defendant:      December 13, 2019

2.     Further, the Case Management Order set the deadlines for discovery and dispositive/Daubert

       motions:

              Discovery:      March 13, 2020

              Motions:        March 27, 2020.

2.     Plaintiff requests a two (2) month extension to designate its experts until January 13, 2020

       and by the same extension, allowing Defendant until February 13, 2020 to designate its

       experts.

3.     Because of the requested extension for experts, Plaintiff requests that the discovery and

       motion deadlines also be extended two (2) months setting the deadline for discovery to be
      Case 1:19-cv-00392-HSO-JCG Document 12 Filed 10/16/19 Page 2 of 3




       completed on May 13, 2020 and the deadline for filing motions for May 27, 2020.

4.     Prior to filing the instant motion, Plaintiff’s counsel conferred in good faith with counsel for

       Defendant and Defendant’s counsel represented that she would not oppose the instant

       motion.

5.     The requested extension will not prejudice any Party. This matter is not set for trial until

       April 5, 2021.

6.     Due to the simple nature of this Motion, Plaintiff requests that it be relieved of the

       requirement to file a memorandum in support as required by L.U.Civ.R. 7(b)(4).

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that its Unopposed Motion

for Extension of Deadlines be granted and that the Case Management Order deadlines be extended

to the following dates:

       (1)     Plaintiff’s Expert Designation: January 13, 2020;

       (2)     Defendant’s Expert Designation: February 13, 2020;

       (3)     Discovery Deadline: May 13, 2020; and

       (4)     Dispositive/Daubert Motion Deadline: May 27, 2020.

       Respectfully submitted this the 16th day of October, 2019.

                                                      TOP OF THE HILL, LLC,
                                                      Plaintiff


                                               /s/ Samuel S. McHard______________________
                                               SAMUEL S. McHARD, MSB #100295

SAMUEL S. McHARD, MSB #100295
NICHOLAS A. PUCKETT, MSB#105599
P. MANION ANDERSON, MSB #104250
McHARD, McHARD, ANDERSON & ASSOCIATES, PLLC
140 MAYFAIR ROAD, SUITE 1500
HATTIESBURG, MS 39402
T: 601-450-1715
F: 601-450-1719
      Case 1:19-cv-00392-HSO-JCG Document 12 Filed 10/16/19 Page 3 of 3




E:    manderson@mchardlaw.com
smchard@mchardlaw.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument has bene forwarded
to all counsel of record in accordance with the Federal Rules of Civil Procedure.

               William R. Allen, Esq.
               Jessica S. Malone, Esq.
               Allen, Allen, Breeland & Allen, PLLC
               P.O. Box 751
               Brookhaven, MS 39602-0751
               Email: wallen@aabalegal.com Jmalone@aabalegal.com

       This the 16th day of October, 2019.

                                              /s/ Samuel S. McHard__
                                              COUNSEL OF RECORD
